            Case 1:21-cv-00038-LY Document 1 Filed 01/12/21 Page 1 of 4




UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF TEXAS


 SARAH HOGAN,

                               Plaintiff,                     Docket No. 1:21-cv-38

        - against -                                           JURY TRIAL DEMANDED


 BARLEY + PFEIFFER, INC.

                                Defendant.


                                            COMPLAINT

       Plaintiff Sarah Hogan (“Hogan” or “Plaintiff”) by and through her undersigned counsel,

as and for her Complaint against Defendant Barley + Pfeifer, Inc. (“Barley + Pfeifer” or

“Defendant”) hereby alleges as follows:

                                 NATURE OF THE ACTION

       1.      This is an action for copyright infringement under Section 501 of the Copyright

Act. This action arises out of Defendant’s unauthorized reproduction and public display of a

copyrighted photograph of a well-designed bathroom, owned and registered by Hogan, a

professional photographer. Accordingly, Hogan seeks monetary relief under the Copyright Act

of the United States, as amended, 17 U.S.C. § 101 et seq.

                                JURISDICTION AND VENUE

       2.      This claim arises under the Copyright Act, 17 U.S.C. § 101 et seq., and this Court

has subject matter jurisdiction over this action pursuant to 28 U.S.C. §§ 1331 and 1338(a).
            Case 1:21-cv-00038-LY Document 1 Filed 01/12/21 Page 2 of 4




       3.      Upon information and belief, this Court has personal jurisdiction over Defendant

because Defendant resides and/or transacts business in Texas and is registered with the Texas

Department of State Division of Corporations.

       4.      Venue is proper in this District pursuant to 28 U.S.C. § 1391(b).

                                             PARTIES

       5.      Hogan is a professional photographer in the business of licensing her photographs

for a fee having a usual place of business at High trees, Broom Way, Weybridge, KT13 9TQ,

United Kingdom.

       6.      Upon information and belief, Barley + Pfeifer is a business corporation duly

organized and existing under the laws of the State of Texas, with a place of business at 1800

West 6th Street, Austin, TX 78703. Upon information and belief, Barley + Pfeifer is registered

with the Texas Department of Corporations to do business in Texas. At all times material hereto,

Barley + Pfeifer has owned and operated a website at the URL: www.BarleyPfeiffer.com (the

“Website”).

                                    STATEMENT OF FACTS

       A.      Background and Plaintiff’s Ownership of the Photograph

       7.      Hogan photographed a well-designed bathroom (the “Photograph”). A true and

correct copy of the Photograph is attached hereto as Exhibit A.

       8.      Hogan is the author of the Photograph and has at all times been the sole owner of

all right, title and interest in and to the Photograph, including the copyright thereto.

       9.      The Photograph was registered with United States Copyright Office and was

given Copyright Registration Number VA 2-225-638.

       B.      Defendant’s Infringing Activities
              Case 1:21-cv-00038-LY Document 1 Filed 01/12/21 Page 3 of 4




        10.     Barley + Pfeifer ran an article on the Website. The article featured the

Photograph. A screenshot of the Photograph on the article is attached hereto as Exhibit B.

        11.     Barley + Pfeifer did not license the Photograph from Plaintiff for its Website, nor

did Barley + Pfeifer have Plaintiff’s permission or consent to publish the Photograph on its

Website.

                                 CLAIM FOR RELIEF
                      (COPYRIGHT INFRINGEMENT AGAINST DEFENDANT)
                                 (17 U.S.C. §§ 106, 501)

        12.     Plaintiff incorporates by reference each and every allegation contained in

Paragraphs 1-11 above.

        13.     Barley + Pfeifer infringed Plaintiff’s copyright in the Photograph by reproducing

and publicly displaying the Photograph on the Website. Barley + Pfeifer is not, and has never

been, licensed or otherwise authorized to reproduce, publically display, distribute and/or use the

Photograph.

        14.     The acts of Defendant complained of herein constitute infringement of Plaintiff’s

copyright and exclusive rights under copyright in violation of Sections 106 and 501 of the

Copyright Act, 17 U.S.C. §§ 106 and 501.

        15.     Upon information and belief, the foregoing acts of infringement by Barley +

Pfeifer have been willful, intentional, and purposeful, in disregard of and indifference to

Plaintiff’s rights.

        16.     As a direct and proximate cause of the infringement by the Defendant of

Plaintiff’s copyright and exclusive rights under copyright, Plaintiff is entitled to damages and

Defendant’s profits pursuant to 17 U.S.C. § 504(b) for the infringement.

                                     PRAYER FOR RELIEF
            Case 1:21-cv-00038-LY Document 1 Filed 01/12/21 Page 4 of 4




       WHEREFORE, Plaintiff respectfully requests judgment as follows:

       1.     That Defendant Barley + Pfeifer be adjudged to have infringed upon Plaintiff’s

              copyrights in the Photograph in violation of 17 U.S.C §§ 106 and 501;

       2.     That Plaintiff be awarded Plaintiff’s actual damages and Defendant’s profits,

              gains or advantages of any kind attributable to Defendant’s infringement of

              Plaintiff’s Photograph;

       3.     That Defendant be required to account for all profits, income, receipts, or other

              benefits derived by Defendant as a result of its unlawful conduct;

       4.     That Plaintiff be awarded punitive damages for copyright infringement;

       5.     That Plaintiff be awarded her costs, expenses and attorneys’ fees;

       6.     That Plaintiff be awarded pre-judgment interest; and

       7.     Such other and further relief as the Court may deem just and proper.

                                 DEMAND FOR JURY TRIAL


       Plaintiff hereby demands a trial by jury on all issues so triable in accordance with Federal

Rule of Civil Procedure 38(b).

Dated: Valley Stream, New York
       January 12, 2021
                                                            LIEBOWITZ LAW FIRM, PLLC
                                                            By: /s/Richard Liebowitz
                                                                 Richard P. Liebowitz
                                                            11 Sunrise Plaza, Suite 305
                                                            Valley Stream, NY 11580
                                                            Tel: (516) 233-1660
                                                            RL@LiebowitzLawFirm.com

                                                          Attorneys for Plaintiff Sarah Hogan
